DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set 
forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this 
application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/4/2020 has been entered.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The request for continued examination filed 11/4/2020 and the claim amendments and remarks all filed on 9/3/2020 are persuasive in reiterating that a microneedle array comprising a base layer; a plurality of microneedles projecting from the base layer, each of the microneedles comprising; an elongate body having a proximal portion and a distal portion, the distal portion comprising a first dissolvable polymer and an active ingredient incorporated within a matrix of the first dissolvable polymer, the proximal portion being contiguous with and attached to the base layer, wherein the proximal portion and the 
In an updated search, examiner identified pertinent art references: Lee et al. (US20090182306A1), Omachi et al. (US20160015952A1), and Park et al. (US20020082543A1), each of which are drawn to microneedles; however, the new references neither individually nor in combination with the prior art of record Quan et al. (US 20160001053 A1) in view of Quan et al. (US 20140257189 Al) disclose nor make obvious each of the limitations of claimed microneedle array.

Rejoinder
	Claims 1-4, 7-8, and 32-44 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 21-25, 28, and 29, directed to a method of using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 5/6/2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1-4, 7-8, and 32-44 are directed to an allowable product.
Claims 21-25, 28, and 29 are directed to a method of using an allowable product.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quanglong Truong whose telephone number is 571-18, 19, 270-0719. The examiner can normally be reached on Monday to Friday from 8:00 am – 5:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
/QUANGLONG N TRUONG/           Examiner, Art Unit 1615      

/Robert A Wax/           Supervisory Patent Examiner, Art Unit 1615